DETAILED ACTION
The action is in response to communications filed on 7/15/2020
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Ido Rabinovitch (Reg. No. 68434) on January 25 2021
The application has been amended as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2020 has been entered.

In the claims
(Currently Amended) A method for processing data, the method including:

for each of multiple intervals of time, attempting, at the node external to the telecommunications network, a matching procedure on one or more of the received records, the matching procedure including comparing identifiers associated with the one or more of the received and with one or more previously stored records written to a data store to generate sets of , and determining whether of records; 
for at least one of the intervals of time, processing, at the node external to the telecommunications network, a first set of records, for which the completeness criterion is satisfied during an associated current matching attempt, the processing the first set of records including processing the one or more of the received records on which the matching procedure is first attempted during the interval of time, and (2) one or more records stored in the data store before the interval of time that are retrieved from the data store using a key that is stored in a data structure separate from the data store; and
for the at least one of the intervals of time, processing, at the node external to the telecommunications network, a second set of records, for which the completeness criterion was unsatisfied during a previous matching attempt and for which the completeness criterion is unsatisfied in the associated current attempt, upon determining that a predetermined time limit has passed since at least one record from the second set of records was received at the external node, wherein determining that the predetermined time limit has passed includes determining that is unsatisfied for the second set of records in the current attempt, and testing the second set of records against criteria specifying two or more different degrees of the at least one record from the second set of records was received at the node, wherein the second set of records includes one or more previously received records received at the node prior to the current matching attempt, and stored in the data store at the node during the previous matching attempt upon a previous determination that the completeness criterion was unsatisfied at the previous matching attempt for the second set of records.
(Previously presented) The method of claim 1, further including:
after at least some attempts of the matching procedure, storing in the data store at least some incomplete sets of records for which the completeness criterion was not satisfied during that attempt, and storing keys used to uniquely identify the incomplete sets of records in a data structure separate from the data store; and
retrieving stored keys from the data structure to attempt the matching procedure on corresponding records during a subsequent interval of time. 
(Previously presented) The method of claim 2, wherein the intervals of time define a unit of work in terms of a predetermined number of records or a predetermined amount of time, and the stored keys are retrieved from the data structure asynchronously with the intervals of time.
(Currently Amended) The method of claim 1, further including, for or more of the intervals of time, processing at least one complete set of records, and storing in the data store information identifying the processed complete set of records as having been processed.
(Currently Amended) The method of claim 1, further including, for or more of the intervals of time, processing at least one incomplete set of records, and storing in the data store information identifying the processed incomplete set of records as having been processed.
an initial attempt of the matching procedure is attempted on a first incomplete set of records during a first interval of time, and after at least a second attempt of the matching procedure is attempted on the first incomplete set of records during a second interval of time, comparing a time associated with at least one record in the first incomplete set of records with an expiration criterion, and processing the first incomplete set of records in response to the comparison of the time associated with at least one record in the incomplete set of records with the expiration criterion.
(Canceled) 
(Currently Amended) The method of claim 2, wherein comparing the identifiers associated with the one or more of the received and with the one or more previously stored records written to the data store to generate the sets of records, and determining whether the completeness criterion is satisfied for the one or more of the sets of records includes: 
determining distinct identifiers associated with the one or more of the received records, 
for each distinct identifier, retrieving any records stored in the data store associated with that distinct identifier, and aggregating a set of records associated with that identifier that includes the one or more of the received records and any retrieved records, and
determining whether 
(Original) The method of claim 8, wherein retrieving any records stored in the data store associated with that distinct identifier includes: looking up the distinct identifier in an index associated with the data store.
(Original) The method of claim 9, wherein retrieving any records stored in the data store associated with that distinct identifier includes: decompressing a portion of the data store that includes any records associated with the distinct identifier.

(Currently Amended) The method of claim 8, wherein retrieving any records stored in the data store associated with that distinct identifier includes: determining whether 
(Original) The method of claim 8, wherein retrieving any records stored in the data store associated with that distinct identifier includes: determining a hash value based on the distinct identifier.
(Original) The method of claim 2, wherein receiving records from one or more sources in the network includes storing the received records in an input buffer.
(Canceled) 
(Original) The method of claim 1, wherein the key associated with a set of records includes the identifier associated with the set of records.
(Original) The method of claim 1, wherein the intervals of time are determined based on a clock at the node.
(Original) The method of claim 1, wherein the intervals of time are determined based on a number of records received.
(Original) The method of claim 1, wherein one or more of the intervals of time are included within a checkpoint interval in which data associated with the matching procedure that has been received or generated since a previous checkpoint interval is persistently stored.

(Original) The method of claim 1, wherein processing a set of records includes sending information in the records in the set to another node in the network.
(Currently Amended) A non-transitory computer-readable medium storing a computer program for processing data, the computer program including instructions for causing a computing system to:
receive records over a network interface from one or more sources in a telecommunications network at a node external to the telecommunications network and coupled to the telecommunications network, at least some of the records each being associated with an identifier;
for each of multiple intervals of time, attempt, at the node external to the telecommunications network, a matching procedure on one or more of the received records, the matching procedure including comparing identifiers associated with the one or more of the received and with one or more previously stored records written to a data store to generate sets of , and determining whether of records;
for at least one of the intervals of time, process, at the node external to the telecommunications network, a first set of records, for which the completeness criterion is satisfied during an associated current matching attempt, the processing the first set of records including processing the one or more of the received records on which the matching procedure is first attempted during the interval of time, and (2) one or more records stored in the data store before the interval of time that are retrieved from the data store using a key that is stored in a data structure separate from the data store; and
for the at least one of the intervals of time, process, at the node external to the unsatisfied during a previous matching attempt and for which the completeness criterion is unsatisfied in the associated current attempt, upon determining that a predetermined time limit has passed since at least one record from the second set of records was received at the external node, wherein determining that the predetermined time limit has passed includes determining that is unsatisfied for the second set of records in the current attempt, and testing the second set of records against criteria specifying two or more different degrees of incompleteness associated with respective predetermined time limits representative of relative periods that passed since the at least one record from the second set of records was received at the node, wherein the second set of records includes one or more previously received records received at the node prior to the current matching attempt, and stored in the data store at the node during the previous matching attempt upon a previous determination that the completeness criterion was unsatisfied at the previous matching attempt for the second set of records.
(Currently Amended) A network node, including:
a network interface configured to receive records from one or more sources in a telecommunications  network, at least some of the records each being associated with an identifier, wherein the network node is external to the telecommunications network and coupled to the telecommunications network; and
at least one processor configured to process sets of records, the processing including:
for each of multiple intervals of time, attempting, at the network node external to the telecommunications network, a matching procedure on one or more of the received records, the matching procedure including comparing identifiers associated with the one or more of the received and with one or more previously stored records written to a data store to generate sets of , and determining whether of records;
for at least one of the intervals of time, processing, at the network node external to the telecommunications network, a first set of records, for which the completeness criterion is satisfied during an associated current matching attempt, the processing the first set of records including processing the one or more of the received records on which the matching procedure is first attempted during the interval of time, and (2) one or more records stored in the data store before the interval of time that are retrieved from the data store using a key that is stored in a data structure separate from the data store; and
for the at least one of the intervals of time, processing, at the network node external to the telecommunications network, a second set of records, for which the completeness criterion was unsatisfied during a previous matching attempt and for which the completeness criterion is unsatisfied in the associated current attempt, upon determining that a predetermined time limit has passed since at least one record from the second set of records was received at the external network node, wherein determining that the predetermined time limit has passed includes determining that is unsatisfied for the second set of records in the current attempt, and testing the second set of records against criteria specifying two or more different degrees of incompleteness associated with respective predetermined time limits representative of relative periods that passed since the at least one record from the second set of records was received at the network node, wherein the second set of records includes one or more previously received records received at the node prior to the current matching attempt, and stored in the data store at the node during the previous matching attempt upon a previous determination that the completeness criterion was unsatisfied at the previous matching attempt for the second set of records.
(Currently Amended) A network node, including:
communication hardware for receiving records over a network interface from one or more sources in a telecommunications network, at least some of the records each being associated with an identifier, wherein the network node is external to the telecommunications network and coupled to the telecommunications network; and
a hardware-based computing device for processing sets of records, the processing including:
for each of multiple intervals of time, attempting, at the network node external to the telecommunications network, a matching procedure on one or more of the received records, the matching procedure including comparing identifiers associated with the one or more of the received and with one or more previously stored records written to a data store to generate sets of , and determining whether of records;
for at least one of the intervals of time, processing, at the network node external to the telecommunications network, a first set of records, for which the completeness criterion is satisfied during an associated current matching attempt, the processing the first set of records including processing the one or more of the received records on which the matching procedure is first attempted during the interval of time, and (2) one or more records stored in the data store before the interval of time that are retrieved from the data store using a key that is stored in a data structure separate from the data store; and
unsatisfied during a previous matching attempt and for which the completeness criterion is unsatisfied in the associated current attempt, upon determining that a predetermined time limit has passed since at least one record from the second set of records was received at the external network node, wherein determining that the predetermined time limit has passed includes determining that is unsatisfied for the second set of records in the current attempt, and testing the second set of records against criteria specifying two or more different degrees of incompleteness associated with respective predetermined time limits representative of relative periods that passed since the at least one record from the second set of records was received at the network node, wherein the second set of records includes one or more previously received records received at the node prior to the current matching attempt, and stored in the data store at the node during the previous matching attempt upon a previous determination that the completeness criterion was unsatisfied at the previous matching attempt for the second set of records.
(Previously presented) The method of claim 1, wherein 
the key that is stored in the data structure separate from the data store uniquely identifies an incomplete set of records containing the one or more records stored in the data store before the interval of time.
(Previously presented) The method of claim 25, wherein the data structure has a relatively faster access speed than the data store. 
(Previously presented) The method of claim 26, wherein the data store includes a non-volatile storage device, and the data structure includes a volatile memory.

after at least some attempts of the matching procedure, storing in the data store at least some incomplete sets of records for which the completeness criterion was not satisfied during that attempt, and storing keys used to uniquely identify the incomplete sets of records in a data structure separate from the data store; and
retrieving stored keys from the data structure to attempt the matching procedure on corresponding records during a subsequent interval of time. 
(Previously presented) The non-transitory computer-readable medium of claim 28, wherein the intervals of time define a unit of work in terms of a predetermined number of records or a predetermined amount of time, and the stored keys are retrieved from the data structure asynchronously with the intervals of time.
(Currently Amended) The non-transitory computer-readable medium of claim 28, wherein comparing the identifiers associated with the one or more of the received and with the one or more previously stored records written to the data store to generate the sets of records, and determining whether the completeness criterion is satisfied for the one or more of the sets of records includes: 
determining distinct identifiers associated with the one or more of the received records, 
for each distinct identifier, retrieving any records stored in the data store associated with that distinct identifier, and aggregating a set of records associated with that identifier that includes the one or more of the received records and any retrieved records, and
determining whether 
an initial attempt of the matching procedure is attempted on a first incomplete set of records during a first interval of time, and after at least a second attempt of the matching procedure is attempted on the first incomplete set of records during a second interval of time, comparing a time associated with at least one record in the first incomplete set of records with an expiration criterion, and processing the first incomplete set of records in response to the comparison of the time associated with at least one record in the incomplete set of records with the expiration criterion.
(Previously presented) The non-transitory computer-readable medium of claim 31, wherein retrieving any records stored in the data store associated with that distinct identifier includes: looking up the distinct identifier in an index associated with the data store.
(Previously presented) The non-transitory computer-readable medium of claim 32, wherein retrieving any records stored in the data store associated with that distinct identifier includes: decompressing a portion of the data store that includes any records associated with the distinct identifier.
(Previously presented) The non-transitory computer-readable medium of claim 33, wherein retrieving any records stored in the data store associated with that distinct identifier includes: scanning the decompressed portion of the data store to locate any records associated with the distinct identifier. 
(Currently Amended) The non-transitory computer-readable medium of claim 31, wherein retrieving any records stored in the data store associated with that distinct identifier includes: determining whether 

 (Previously presented) The network node of claim 23, wherein the processing further includes:
after at least some attempts of the matching procedure, storing in the data store at least some incomplete sets of records for which the completeness criterion was not satisfied during that attempt, and storing keys used to uniquely identify the incomplete sets of records in a data structure separate from the data store; and
retrieving stored keys from the data structure to attempt the matching procedure on corresponding records during a subsequent interval of time. 
(Previously presented) The network node of claim 37, wherein the intervals of time define a unit of work in terms of a predetermined number of records or a predetermined amount of time, and the stored keys are retrieved from the data structure asynchronously with the intervals of time.
(Currently Amended) The network node of claim 37, wherein comparing the identifiers associated with the one or more of the received and with the one or more previously stored records written to the data store to generate the sets of records, and determining whether the completeness criterion is satisfied for the one or more of the sets of records includes: 
determining distinct identifiers associated with the one or more of the received records, 
for each distinct identifier, retrieving any records stored in the data store associated with that distinct identifier, and aggregating a set of records associated with that identifier that includes the one or more of the received records and any retrieved records, and
determining whether 
an initial attempt of the matching procedure is attempted on a first incomplete set of records during a first interval of time, and after at least a second attempt of the matching procedure is attempted on the first incomplete set of records during a second interval of time, comparing a time associated with at least one record in the first incomplete set of records with an expiration criterion, and processing the first incomplete set of records in response to the comparison of the time associated with at least one record in the incomplete set of records with the expiration criterion.
(Previously presented) The network node of claim 40, wherein retrieving any records stored in the data store associated with that distinct identifier includes: looking up the distinct identifier in an index associated with the data store.
(Previously presented) The network node of claim 41, wherein retrieving any records stored in the data store associated with that distinct identifier includes: decompressing a portion of the data store that includes any records associated with the distinct identifier.
(Previously presented) The network node of claim 42, wherein retrieving any records stored in the data store associated with that distinct identifier includes: scanning the decompressed portion of the data store to locate any records associated with the distinct identifier. 
(Currently Amended) The network node of claim 40, wherein retrieving any records stored in the data store associated with that distinct identifier includes: determining whether 

(Currently Amended) The method of claim 1, wherein determining whether 
(Previously Presented) The method of claim 1, wherein processing the second set of records comprises processing the second set of records, for which the completeness criterion is not satisfied during the associated current matching attempt, in response to a determination that at least part of the completeness criterion and an expiration criterion are satisfied for the second set of records, where the second set of records includes one or more records stored in the data store before the interval of time.
(Previously Presented) The method of claim 47, wherein processing the second set of records in response to the determination that at least part of the completeness criterion and the expiration criterion are satisfied for the second set of records comprises processing the second set of records based on a degree of incompleteness of the second set of records at different times following a time instance, represented by a timestamp, associated with the second set of records.
(Currently Amended) The method of claim 1, wherein processing the second set of records includes processing the second set of records if the predetermined time limit has passed since the at least one record from the second set was received at the node in the network and content of the second set of records satisfies a degree of incompleteness of the two or more different degrees of incompleteness that is based on the predetermined time limit.
of the two or more different degrees of incompleteness based on the predetermined time limit, and performing a subsequent matching procedure on the second set of records at a subsequent interval of time to determine if a second predetermined time has passed since the at least one record from the second set was received at the node, and the content of the second set of records at the subsequent interval of time satisfies a subsequent degree of incompleteness that is based on the second predetermined time limit.

(Previously Presented) The method of claim 1, wherein determining that the predetermined time limit has passed further includes:
determining that the second set of records has a current degree of incompleteness satisfying one of the two or more different degrees of incompleteness, specified in the criteria, corresponding to a relative time period that has passed since the first record of the second set of records was received at the node.
(Previously Presented) The method of claim 1, wherein a first degree of incompleteness, specified in the criteria specifying the two or more different degrees of incompleteness, that is associated with the previous matching attempt is lower than a second degree of incompleteness associated with the current matching attempt.







Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Sharma et al. US8737953 discloses a system of aggregating ACR messages and processing them after certain amount of time. Kulkarni et al. US7885932 teaches records sorted into sets to be compressed by primary key and storage index to be stored in separate media than index storage.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of having multiple degrees of incompleteness based on predetermined time limits and based on the degrees of incompleteness determining that the records can be sent downstream of processing. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153